NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 22-10007

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00305-KJD-VCF-1
 v.

KAREEN ANDERSON, AKA Webb,                      MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Kareen Anderson appeals pro se from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Anderson contends that the district court erred in concluding that his medical

conditions and family circumstances did not constitute extraordinary and

compelling reasons for relief. The district court observed that (1) many of

Anderson’s self-diagnoses were not supported by the provided medical record; (2)

although there were a few positive cases in Anderson’s prison, a high percentage

of the inmates in his prison were vaccinated against COVID-19; and (3) the court

had been aware of Anderson’s challenging family situation at the time of

sentencing. On this record, the district court did not abuse its discretion in

concluding that Anderson’s medical status, even when viewed in conjunction with

his family circumstances, did not constitute an extraordinary and compelling

reason justifying compassionate release. See United States v. Robertson, 895 F.3d

1206, 1213 (9th Cir. 2018) (district court abuses its discretion only if its decision is

illogical, implausible, or not supported by the record).

      The record does not support Anderson’s claim that the district court

effectively required Anderson to disobey his religious beliefs in exchange for

compassionate release. Rather, the court merely explained that, although Anderson

was entitled to refuse the vaccine, it would not treat his unvaccinated status as

favoring compassionate release.

      AFFIRMED.




                                           2                                     22-10007